DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-5 are pending and presented for examination on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
One (1) information disclosure statement (IDS) was filed on 03/22/2021.  The information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0023547 (A1) to Mitooka et al. (“Mitooka”) in view of US 2016/0074942 (A1) to Fang et al. (“Fang”).
Regarding claim 1, Mitooka discloses a method of making chips made of aluminum-containing magnesium alloy that are coated with carbon powder (powder-modified magnesium alloy chip).  Abstract.  The chips have applications in a thixomolding process.  Para. [0047].  The magnesium alloy is generally 80% by weight or more magnesium (Mg chip containing Mg as a main component).  Para. [0038].  The carbon powder can be carbon black, graphite, or coke (C powder containing C as a main component).  Para. [0039-[0041].
To make the chips, magnesium alloy chips are mixed (stirred) with carbon so that the surfaces of the chips are substantially and homogeneously coated with the carbon.  Para. [0068].
Mitooka does not teach the presence of binder and organic solvent in the mixture and the steps of drying and degreasing.
Fang, directed to the production of spherical metal powders, discloses adding water and/or organic solvents and polymeric binder (organic binder) to a metal powders during milling.  Para. [0039].  One function of the solvent and the polymeric binder is to protect the metal powder during milling from being exposed to air and to bind the particulate in order to form granules.  Para. [0039].  The binder and solvent are mixed with the metal particles, spray dried (drying the solvent), and the binder is removed.  Para. [0078].  Some or all of the binder can be removed (degreasing step).  Para. [0057].
It would have been obvious to one of ordinary skill in the art to have added an organic solvent and a binder to the magnesium chip and carbon mixture of Mitooka because they would protect the magnesium particle from being oxidized during the mixing process.  Additionally, it would have been obvious to one of ordinary skill in the art to have removed the solvent and binder prior to molding in order to reduce the content of impurities or contaminants in the final molded product.
Regarding claims 2 and 3, Mitooka in view of Fang do not explicitly teach alternately performing the drying and stirring steps or performing the drying and stirring at the same time.  However, because stirring exposes more of volume of the mixture, it would have been obvious to one of ordinary skill in the art to have alternately or simultaneously stirred and dried the mixture so that the mixture dries faster due to the increased surface area of the mixture volume being exposed to the heat to dry it.
Regarding claims 4 and 5, Fang teaches a debinding temperature of from about 50oC to about 400oC (para. [0057]), which overlaps the claimed range.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/207,829 in view of Mitooka.
Claim 1 of the copending application recites all of the limitations of instant claim 1 except specifying that the Mg powder is a Mg chip and that the second powder is C powder.  Mitooka, directed to a process of making a molded article, teaches making the molded article from magnesium chips coated with carbon powder.  Abstract; para. [0012].  The combination of the carbon and the aluminum-containing magnesium chip produces a molded article having excellent bending properties and tensile strength.  Para. [0030].  Therefore, it would have been obvious to one of ordinary skill in the art to have made the second powder of the copending claim a carbon powder because it would improve the mechanical properties of the molded product.  Additionally, magnesium chips are merely another form of a magnesium powder, and the selection based on shape is not a patentable distinction.  See MPEP § 2144.04(IV)(A).
Claims 3-6 of the copending application, in view of Mitooka, match the limitations of instant clams 2-5.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
December 4, 2021